Citation Nr: 0108125	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected nasal bone 
fracture.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation for nasal bone 
fracture, currently evaluated at 10 percent.

4.  Entitlement to an evaluation in excess of 50 percent 
prior to July 27, 1999 for anxiety neurosis with history of 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased evaluation for anxiety 
neurosis with history of PTSD, currently evaluated at 70 
percent.

6.  Entitlement to an evaluation in excess of 10 percent 
prior to March 20, 1997 for fracture of the right scapula 
with degenerative changes.

7.  Entitlement to an increased evaluation for fracture of 
the right scapula with degenerative changes, currently 
evaluated at 20 percent.

8.  Entitlement to an effective date prior to September 29, 
1994 for the grant of service connection for bilateral 
hearing loss.

9.  Entitlement to an effective date prior to September 29, 
1994 for the grant of service connection for anxiety neurosis 
with history of PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1995 and May 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no current diagnosis of sinusitis and 
no medical evidence relates sinusitis to the service-
connected nasal bone fracture, or otherwise to the veteran's 
period of active service.

3.  The veteran manifests Level II hearing acuity in both 
ears.

4.  The veteran's nasal bone fracture is productive of marked 
airway obstruction, including a deviated nasal pyramid, a 
septal deviation, collapse of the right nostril, and 
narrowness of both nasal passages.

5.  Prior to July 27, 1999, the symptomatology associated 
with the veteran's anxiety neurosis with history of PTSD was 
manifested by serious social and occupational impairment, 
including sleep disturbance, anxiety, depression, and anger.

6.  The current symptomatology associated with the veteran's 
anxiety neurosis with history of PTSD is productive of total 
occupational impairment, decreased impulse control, outbursts 
of anger and violence, and grossly inappropriate behavior.

7.  Prior to March 20, 1997, the veteran's fracture of the 
right scapula was characterized by degenerative changes and 
painful motion.

8.  The veteran's fracture of the right scapula is productive 
of degenerative changes and painful and limited motion.

9.  By rating decision dated May 1996, the RO granted service 
connection for bilateral hearing loss and anxiety neurosis 
and assigned an effective date of September 29, 1994.  The 
veteran was informed of this decision by letter dated May 16, 
1996.

10.  The veteran filed a timely Notice of Disagreement to the 
May 1996 rating decision and the RO mailed a Supplemental 
Statement of the Case to the veteran on September 28, 1999.  
A substantive appeal pertaining to these issues is not of 
record.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for nasal bone fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6502 (1996 & 2000).

4.  Prior to July 27, 1999, the criteria for an evaluation of 
70 percent for anxiety neurosis with history of PTSD had been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9400 (1996 & 
2000).

5.  The criteria for a 100 percent evaluation for anxiety 
neurosis with history of PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9400 (1996 & 2000).

6.  Prior to March 20, 1997, the criteria for an evaluation 
in excess of 10 percent for fracture of the right scapula 
with degenerative changes had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (2000).

7.  The criteria for an evaluation in excess of 20 percent 
for fracture of the right scapula with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5003 (2000).

8.  A timely substantive appeal as to the issue of an earlier 
effective date for the grant of service connection for 
bilateral hearing loss was not filed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 20.305 
(2000).

9.  A timely substantive appeal as to the issue of an earlier 
effective date for the grant of service connection for 
anxiety neurosis with history of PTSD was not filed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has sinusitis due to his 
service-connected nasal bone fracture.  As a preliminary 
matter, the Board notes that effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and the veteran has been offered an opportunity 
to submit additional evidence and argument in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, that condition is considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2000).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In relation to the present appeal, the veteran's service 
medical records include no findings of sinusitis, and an 
August 1948 VA examination described the sinuses as clear.  
An October 1953 VA examination diagnosed the veteran with 
inactive right maxillary chronic sinusitis.  At a March 1997 
VA examination, the veteran reported chronic bilateral 
frontal headaches and nasal obstruction.  The x-ray report 
was negative for sinusitis, and revealed slightly hypoplastic 
frontal sinuses and normal paranasal sinuses.  The veteran 
was diagnosed with traumatic nasal deformity with secondary 
airway obstruction.  

Based upon the aforementioned findings, the Board must find 
that a preponderance of the evidence is against a grant of 
service connection for sinusitis.  The record contains no 
diagnosis of sinusitis and, in the absence of a diagnosis of 
a current disability, service connection may not be granted.  
In addition, no medical evidence has related the claimed 
sinusitis to the veteran's service-connected nasal bone 
fracture or otherwise to his period of active service.  
Accordingly, the benefit sought on appeal is denied.

II.  Increased Ratings

The veteran believes that several of his disabilities are 
more disabling than currently evaluated.  As to the veteran's 
claims for higher ratings, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained.  Specifically, the VA provided the veteran 
with examinations, acquired relevant treatment records, and 
afforded him with the opportunity to have a personal hearing.  
Therefore, the VA has fulfilled its duty to assist the 
veteran in developing facts that are pertinent to his claims.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  When 
the veteran files a Notice of Disagreement to the original 
rating decision, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  Fenderson v. West, 12 Vet.App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

A.  Hearing Loss

The record shows that the RO originally granted service 
connection for bilateral hearing loss in a May 1996 rating 
decision and assigned a noncompensable evaluation effective 
from September 1994.  Subsequent rating decisions have 
confirmed and continued this evaluation.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.

VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that:

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The evidence for the Board's consideration consists of a 
private audiogram performed in July 1994 that did not include 
an interpretation, average puretone thresholds, or speech 
recognition scores.  A December 1995 letter from Quality 
Hearing stated that the audiogram findings represented 
hearing loss caused by acoustic trauma and that the use of 
two hearing aids was recommended.

A VA audiological evaluation was performed in December 1994.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
65
LEFT
20
40
40
55
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The veteran was diagnosed with mild to profound sensorineural 
hearing loss 1-8 kHz with normal speech recognition 
bilaterally.  

The most recent VA audiological evaluation, performed in 
March 1997, recorded pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
60
LEFT
25
45
40
50
85

Speech audiometry revealed speech recognition ability of 90 
percent for the right ear and 84 percent for the left ear.  
The veteran was diagnosed with mild to profound sensorineural 
hearing loss 1-8 kHz with mild speech loss on the right, and 
mild to profound sensorineural hearing loss with normal air 
conduction at 500 Hz and mild speech loss on the left.

Applying this evidence to Table VI, the results of the March 
1997 examination yield a numeric designation of Level II for 
both ears.  When those values are applied to Table VII, they 
yield a noncompensable evaluation.

The Board has also considered whether a higher evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. 
§ 4.86.  However the veteran's disability does not meet the 
requirement of either 38 C.F.R. § 4.86(a) or (b).  In this 
regard, the veteran's disability does not manifest puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) of 55 decibels or more, or pure 
tone threshold of 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz.  

Accordingly, the Board concludes that the evidence does not 
support a compensable evaluation for bilateral hearing loss.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2000).  At 
present, however, the Board finds that an increased 
evaluation is not warranted and the benefit sought on appeal 
must be denied.

B.  Nasal Bone Fracture

The record shows that the RO originally granted service 
connection for deflection of the nasal septum in an October 
1948 rating decision and assigned a noncompensable evaluation 
effective from May 1946 and a 10 percent evaluation effective 
from August 1948.  The evaluation assigned for the nasal bone 
fracture was subsequently decreased to zero percent effective 
from April 1954.  In July 1999, the RO increased the 
evaluation to 10 percent effective from September 1994.

In relation to the present appeal, a VA examination was 
performed in January 1995.  The examiner noted that the nasal 
septum was firm and nares were patent.  The veteran could 
breathe through his nose.  He was assessed with fracture of 
the nose, status post nasal surgical procedures.  During VA 
hospitalizations in March 1995 and January 1996, head, eyes, 
ears, nose, and throat examinations were negative.

During a VA examination in March 1997, the veteran reported 
chronic bilateral frontal headaches and nasal obstruction, 
right greater than left.  Physical examination found that the 
nasal cavity had a deviated nasal pyramid to the right and a 
septal deviation to the right.  The right nostril appeared to 
be collapsed with some tip ptosis.  Both nasal passages were 
quite narrow.  The x-ray showed bilateral comminuted nasal 
bone fractures.  The veteran was diagnosed with traumatic 
nasal deformity with secondary airway obstruction.

The veteran's fracture of the nasal bone has been assigned a 
10 percent schedular evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2000).  The provisions of this 
Diagnostic Code were amended effective October 7, 1996.  See 
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, a veteran is generally entitled to 
application of criteria most advantageous to the resolution 
of his claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under the former rating criteria, traumatic deflection of the 
nasal septum, with only slight symptoms, was noncompensable.  
A 10 percent rating was appropriate for marked interference 
with breathing space.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).  Under the current Diagnostic Code, pertaining to 
traumatic deviation of the nasal septum, a 10 percent 
disability rating is warranted for 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  A 10 percent rating is the highest evaluation 
available under Diagnostic Code 6502.

Based upon the findings of the most recent VA examination, 
the Board finds that the veteran's nasal bone fracture is 
correctly assigned a 10 percent rating under either the 
former or the revised criteria.  Although the percentage of 
obstruction was not specifically determined, the Board finds 
it sufficient that the right nostril appeared to be collapsed 
and that both nasal passages were quite narrow.  This is 
equivalent to either marked interference with breathing space 
or 50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  

As the veteran currently receives the highest evaluation 
under Diagnostic Code 6502, the Board must consider the 
application of alternative Diagnostic Codes.  However, the 
residuals of the veteran's nasal bone fracture do not include 
sinusitis, laryngitis, aphonia, rhinitis, or other disorders 
of the larynx or pharynx.  See Diagnostic Codes 6504-6524 
(2000).  Accordingly, the Board can identify no basis under 
which to grant an increased evaluation and the benefit sought 
on appeal must be denied.

C.  Anxiety Neurosis

The record shows that the RO initially granted service 
connection for anxiety neurosis with history of PTSD in a May 
1996 rating decision and assigned a 10 percent evaluation 
effective from September 1994.  The evaluation assigned for 
this disability was subsequently increased to 50 percent 
effective from September 1994 and to 70 percent effective 
from July 1999.

In relation to the present appeal, a VA psychological 
evaluation was performed in January 1995.  The veteran was a 
poor historian and had difficulty articulating his feelings 
and describing past events.  He reported that he had a 
history of engaging in physical violence since he was a 
child.  Diagnostic testing was considered valid, and was 
within the PTSD range, with some indication of slight 
exaggeration.  The veteran reported that he had occasional 
intrusive thoughts of his military experience but that he was 
able to stop the thoughts.  He had nightmares, but not 
related to active service.  He had life-long feelings of 
detachment from others; however, he felt capable of caring 
for others and enjoyed hunting and fishing.  He also had 
symptoms of hyperarousal, including difficulty sleeping and 
concentrating, and increased irritability.  The psychologist 
found that the veteran did not have symptoms typically 
associated with PTSD.

During the subsequent VA psychiatric examination, the veteran 
again was a poor historian and related a long history of 
engaging in physical altercations.  He was presently retired 
and had worked for many years in food service and sales.  He 
had been involved in many organizations, and continued to 
fish and hunt and visit with family and friends.  He had 
problems with loss of temper and sleep impairment.  He did 
not have flashbacks or nightmares related to service.  Upon 
examination, the veteran was alert, oriented, and 
cooperative.  He had an anxious affect, normal speech and 
thought processes, and intact intellectual functioning.  The 
veteran reported being depressed and tearful at times, but 
had no psychotic or suicidal ideations.  The examiner found 
that the veteran had generalized anxiety reaction, probable 
episodic depression, and evidence of a personality disorder.  
He did not have the symptoms for PTSD.  The veteran also had 
several physical disabilities and was assigned a Global 
Assessment of Functioning (GAF) score of 65.

During a VA psychiatric consultation in May 1996, the veteran 
was extremely tense and nervous throughout the interview.  He 
was cooperative and oriented but had a poor memory.  He 
reported symptoms including sleep impairment, intrusive 
thoughts of the death of his friend in service, 
hypervigilance, avoidance of stimuli related to war, thoughts 
of suicide, social isolation, and poor concentration.  He had 
problems with his temper and often argued with his wife and 
children.  The examiner rendered a diagnosis of delayed PTSD 
and recurrent major depression.  The examiner commented that 
the veteran clearly met the criteria for PTSD, including 
sleep related problems, avoidance behaviors, increased 
arousal, and distressing recollections.  The veteran also had 
explosive anger problems.  She recommended therapy and 
assigned a GAF score of 45.

During a VA examination in March 1997, the veteran reported 
that he was receiving no psychiatric treatment.  He reported 
continued violent altercations, including a recent fight with 
his son and a recent episode at a casino.  He was also 
violent with objects and had broken a television.  He 
complained of an erratic sleep pattern, war-related 
nightmares, hypervigilance, headaches, depression, and 
suicidal thoughts.  He had memories of the war, but they were 
not intrusive.  He had severe problems with his temper.  He 
hunted, fished, and played cards.  Upon examination, the 
veteran was alert, cooperative, and oriented, with a mildly 
anxious affect and normal speech and thought processes.  He 
was diagnosed with generalized anxiety reaction with possible 
episodic depression and aggressive type personality disorder.  
Several physical and psychosocial stressors were also noted 
and he was assigned a GAF score of 50.

A social and industrial survey was performed in March 1997.  
The veteran described his combat experience in service and 
reported that his explosive behavior affected his employment 
following service.  He was also explosive with his wife and 
children.  He was presently retired and had several physical 
disabilities.  He played cards with friends and was 
interested in horse shows.  He also took bus trips to 
casinos.  He had nightmares and periodically thought about 
combat.

A VA outpatient entry dated July 1999 documented increasing 
irritability, depression, social isolation, and explosive 
episodes of anger.  The veteran complained of illogical 
thinking, poor judgment, suicidal thoughts, and the inability 
to handle any stress.  He was constantly tense, anxious, and 
explosive.  He had recently confronted people in a waiting 
room of a dental clinic.  The veteran was assessed with 
moderate to severe chronic symptoms of PSTD and clinical 
depression.  The GAF score was estimated at 40 and prognosis 
was poor because he could not handle the stress of daily 
activities.  An addendum in August 1999 stated that the 
veteran's PTSD symptoms had worsened since his retirement and 
that he was unable to maintain or obtain employment due to 
his PTSD.

The veteran's anxiety neurosis with history of PTSD has been 
assigned 50 and 70 percent schedular evaluations pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  During the 
pendency of this appeal, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  As 
aforementioned, when a law or regulation changes while a case 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, 
the Board will proceed to analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

The revised regulations provide that a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2000).

Under the former criteria, in effect prior to November 7, 
1996, a 50 percent evaluation was warranted where the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (1996).

Based upon the above subjective complaints and objective 
findings, the Board concludes that, prior to July 27, 1999, 
the veteran's anxiety neurosis warranted the next higher 
evaluation under either the former or the revised criteria.  
At that time, the veteran exhibited symptoms including sleep 
impairment, irritability, outbursts of anger, anxiety, and 
depression.  He clearly had deficiencies in most areas, and 
exhibited impaired impulse control, difficulty in adapting to 
stressful circumstances, and the inability to establish and 
maintain effective relationships.  Notably, he was assigned 
GAF scores that represented severe social and occupational 
impairment.  Accordingly, an evaluation of 70 percent prior 
to July 27, 1999 is granted.

In addition, the Board finds that the evidence currently 
supports the assignment of a 100 percent evaluation.  The 
veteran's symptoms have clearly increased in severity and the 
most recent medical opinion found that the veteran was 
unemployable due to his psychiatric disorder.  Specifically, 
the veteran's violent altercations and outbursts of anger 
have now occurred in public and with members of his immediate 
family.  The Board finds that, as described in the revised 
criteria, the veteran engages in grossly inappropriate 
behavior and persistent danger of hurting self or others, 
and, as described in the former criteria, he has exhibited 
demonstrable inability to obtain or retain employment.  
Therefore, the criteria for a 100 percent evaluation have 
been met.

D.  Right Scapula Fracture

The record shows that the RO originally granted service 
connection for fracture of the right scapula in an October 
1948 rating decision and assigned a noncompensable evaluation 
effective from May 1946.  The rating assigned for this 
disability was subsequently increased to 10 percent effective 
from September 1994 and to 20 percent effective from March 
1997.

In relation to the present appeal, a December 1994 x-ray 
found degenerative changes with spurring of the 
acromioclavicular joint and spurring of the glenohumeral 
joint.  However, the report did not identify which shoulder 
was x-rayed.

During a VA examination in January 1995, the veteran reported 
that he could not lift objects with his left shoulder.  Range 
of motion was measured as 180 degrees of forward flexion for 
both shoulders, and 170 degrees and 180 degrees of abduction 
for the right and left shoulders respectively.  The veteran 
could place his hands behind his neck but not between the 
shoulder blades.  The x-ray report of the right shoulder 
showed minimal bony hypertrophy of the superior aspect of the 
junction and the humeral head-neck, and minimal degenerative 
changes of the acromioclavicular joint.  There was no 
fracture or dislocation.  The veteran was diagnosed with 
remote history of right scapular fracture with arthritis of 
one shoulder.

A March 1995 VA hospitalization report noted bilateral 
shoulder pain secondary to arthritis.  The veteran exhibited 
normal strength, but decreased range of motion of the 
bilateral arms, especially rotation.  An April 1995 VA 
outpatient entry shows that the veteran presented with 
bilateral shoulder pain, including pain with overhead 
activity.  Physical examination found bilateral trapezius 
pain with neck range of motion and bilateral 
acromioclavicular tenderness.  Forward flexion, abduction, 
and external rotation of both shoulders were 160, 120, and 80 
degrees, with normal strength. 

During a VA examination in March 1997, the veteran reported 
pain and difficulty with use of the right shoulder since 
service.  He had also developed pain of the left shoulder 10 
years ago.  Physical examination of the right shoulder found 
marked tenderness over the shoulder joint and the right arm 
could not be elevated above the horizontal.  Internal and 
external rotation was limited to 45 degrees and the left 
shoulder was equally limited.  The x-rays of both shoulders 
revealed bilateral hypertrophic degenerative changes about 
the acromioclavicular joints, with anterior inferior 
subluxation of the right humerus.  The veteran was diagnosed 
with status post fracture, right scapula; subluxation, right 
humerus; and degenerative arthritis, right and left 
acromioclavicular joints.

The veteran's fracture of the right scapula has been assigned 
a 20 percent schedular disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation is warranted for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000), 
limitation of motion of the arm at the shoulder level 
warrants a 20 percent rating.  Limitation of motion of the 
major arm midway between the side and shoulder level warrants 
a 30 percent rating.  The 40 percent, and maximum, schedular 
rating under Diagnostic Code 5201, may be assigned if range 
of motion of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In summary, the Board finds that, prior to March 20, 1997, 
the veteran's right shoulder exhibited essentially a full 
range of motion with some pain on movement.  Therefore, the 
RO correctly assigned a 10 percent evaluation pursuant to 
Diagnostic Code 5003 which affords a 10 percent evaluation 
for x-ray evidence of arthritis with involvement of two or 
more major joints.  The March 1997 VA examination provided 
the first documentation that the veteran had limitation of 
motion of the arm at shoulder level.  Therefore, the RO 
appropriately did not grant an increased evaluation until 
that time.  As there is no evidence that the veteran's range 
of motion is further diminished, the preponderance of the 
evidence is against the current assignment of an evaluation 
in excess of 20 percent.  In making this determination, the 
Board has considered alternative Diagnostic Codes, but finds 
that they are not for application.  Accordingly, the benefit 
sought on appeal is denied.

As to all of the veteran's claims for increased ratings, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III. Earlier Effective Dates

The record shows that the RO initially granted service 
connection for bilateral hearing loss and anxiety neurosis in 
a May 1996 rating decision and assigned an effective date of 
September 29, 1994 for each disability.  The veteran was 
notified of the award by letter dated May 16, 1996.  In 
February 1997, the veteran filed a timely Notice of 
Disagreement as to the assigned effective dates.  In 
September 1999, the RO issued a Supplemental Statement of the 
Case that discussed the issues of earlier effective dates for 
the grant of service connection for bilateral hearing loss 
and for anxiety neurosis.  No further correspondence was 
received from the veteran.  In April 2000, the RO received 
correspondence from the veteran's representative that 
addressed the aforementioned issues.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement and completed by a substantive appeal after the 
Statement of the Case has been furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991).  Generally, a substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the decision 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).  An untimely substantive appeal deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 1991); See Marsh v. 
West, 11 Vet. App. 468, 470 (1998).  Within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction.  38 C.F.R. § 20.101(c) (2000).

The VA General Counsel, in VAOPGCPREC 9-99 (August 18, 1999) 
held that the Board has the authority to adjudicate or 
address in the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal.  It further held that 
when the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified to the 
Board for appellate review by the agency of original 
jurisdiction, it may dismiss the appeal.  In both instances, 
however, it was noted that the Board should afford the 
claimant appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.

Here, the Board, in a letter dated November 2000, informed 
the veteran that he had not submitted a timely substantive 
appeal to the May 1996 rating decision.  The veteran was 
advised that he had 60 days to present evidence and argument 
as to the timeliness of his appeal.  The veteran did not 
respond to this letter.

In Roy v. Brown, 5 Vet. App. 554 (1993), the United States 
Court of Appeals for Veterans Claims, in a similar factual 
scenario, affirmed the Board's dismissal of an appeal on the 
basis that an appellant failed to file a substantive appeal 
within the time frames mandated by either statute or 
regulation.  Roy, 5 Vet. App. At 555-556.  In short, if a 
claimant fails to file a substantive appeal in a timely 
manner, the Court held that the appellant is statutorily 
barred from appealing the RO decision.  See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).

Accordingly, the Board finds that the veteran failed to file 
a timely substantive appeal within 60 days of mailing of the 
Statement of the Case or one year from the notice of the RO 
rating decision denying his claims for earlier effective 
dates for the grant of service connection for anxiety 
neurosis and bilateral hearing loss.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  
Because the veteran has not complied with the legal 
requirements for filing a timely substantive appeal, the law 
is dispositive of the issue and the claim must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for sinusitis is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for nasal bone fracture 
is denied.

Prior to July 27, 1999, an evaluation of 70 percent for 
anxiety neurosis with history of PTSD is granted.

An evaluation of 100 percent for anxiety neurosis with 
history of PTSD is granted.

Prior to March 20, 1997, an evaluation in excess of 10 
percent for fracture of the right scapula with degenerative 
changes is denied.

An evaluation in excess of 20 percent for fracture of the 
right scapula with degenerative changes is denied.

The claim of entitlement to an effective date prior to 
September 29, 1994 for the grant of service connection for 
bilateral hearing loss is dismissed.

The claim of entitlement to an effective date prior to 
September 29, 1994 for the grant of service connection for 
anxiety neurosis with history of PTSD is dismissed.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

